IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-15-00238-CV

TEXAS A&M UNIVERSITY,
                                                             Appellant
v.

JORGE RIOS,
                                                             Appellee


                         From the 272nd District Court
                              Brazos County, Texas
                        Trial Court No. 14-002015-CV-272


                                       ORDER


       Appellant’s Motion to Substitute Counsel is granted.        The Court designates

Jeffery R. Johnson as lead counsel for appellant in this appeal.



                                                 PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted
Order issued and filed August 27, 2015